Exhibit For Immediate Release SL INDUSTRIES, INC. ANNOUNCES FINANCIAL RESULTS FOR ITS FIRST QUARTER ENDED MARCH 31, 2008 MT. LAUREL, NEW JERSEY, May 12, 2008 SL INDUSTRIES, INC. (AMEX & PHLX:SLI) announced today that revenue for the first quarter ended March 31, 2008 was $45,361,000, compared to $48,327,000 for the first quarter last year.Income from continuing operations was $1,346,000, or $0.23 per diluted share, compared to income from continuing operations of $2,038,000, or $0.35 per diluted share, for the same period in 2007.In addition, loss from discontinued operations was $212,000 for the first quarter of 2008, compared to a loss from discontinued operations of $371,000 for the same period last year.As a result, for the period ended March 31, 2008, the Company recorded net income of $1,134,000, or $0.19 per diluted share, compared to net income of $1,667,000, or $0.29 per diluted share, for the same period last year. The
